Citation Nr: 0833318	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied a claim for service 
connection for bilateral hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is of 
record.


FINDING OF FACT

Bilateral hearing loss was shown within one year of 
separation from active duty service.


CONCLUSION OF LAW

Bilateral hearing loss may be presumed to have been incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for bilateral 
hearing loss is warranted because of noise exposure in 
service.  In his written statements and testimony before the 
undersigned Veterans Law Judge in December 2007, he has 
reported that he did not wear ear protection in service, yet 
he was exposed to loud noises, including fire from 57 
recoilless rifles, M1 firearms, and .45 caliber pistols.  In 
addition, he reported that he was involved in the detonation 
of unexploded ordinance for several months during service.  
His DD From 214, a service personnel record, shows that he 
served in the infantry and that he fired expert with a rifle 
and fired sharpshooter with a pistol.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007). 

As an initial matter, May 2005 VA audiology treatment records 
show that the veteran meets the standards for impaired 
hearing disability as his speech recognition scores using the 
Maryland CNC Test were less than 94 percent in each ear.  
Specifically, audiological testing reflected speech 
recognition scores of 88 percent in the right ear and 92 
percent in the left ear.

With regard to the development of service treatment records, 
the National Personnel Records Center (NPRC) responded that 
the veteran's service records were destroyed in the 1972 fire 
at that facility and that no service treatment records exist.  
However, the record does include a service separation 
examination dated in August 1956, revealing spoken and 
whisper voice testing in each ear as 15/15.  Significantly, 
however, this technique for assessing hearing does not 
include audiometric data.  

In support of his claim, the veteran submitted an April 1957 
hearing evaluation by a private physician for employment, 
which provides sufficient evidence of a bilateral hearing 
disability within six months of his November 1956 separation.  
While the results are uninterpreted and do not use the 
Maryland CNC test, the testing physician wrote that the 
"audiogram shows a marked loss of hearing of perceptive type 
at 4000-6000 [Hertz]."  The physician also noted "[n]o 
history except that of firing heavy gun during Army 
training."  These results indicate that the veteran had a 
hearing disability within six months of separation from 
service.

Given the evidence of bilateral hearing loss in the April 
1957 private audiological examination, well within one year 
of his separation from service, the Board finds that service 
connection for bilateral hearing loss is warranted on a 
presumptive basis.  Resolving the benefit of the doubt in 
favor of the veteran, there is sufficient evidence of hearing 
loss to presume that was caused by in-service acoustic 
trauma.  Therefore, the claim of service connection for 
bilateral hearing loss is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


